Citation Nr: 1730171	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case in February 2017 for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2017 VA examination is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's inguinal hernias are less likely than not related to his military service.  The examiner's only rationale for her opinion is that she did not identify any objective evidence in the Veteran's service treatment records of a medical evaluation, management, or treatment of a condition that could be related to the inguinal hernias.  However, she did not discuss the Veteran's post-service complaints of abdominal pain.  Accordingly, a remand is warranted to obtain a new examination.  
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and/or his service representative and request that he identify the names of any VA and/or private medical care providers where he received treatment for his hernias, including records of his post-service hernia repair surgery in August 2010.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current hernia.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file, and all records must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his hernias and the symptoms of his hernias, the examiner must opine whether it is at least as likely as not that the Veteran's hernias are related to active service.  The examiner should specifically address the Veteran's post-service complaints of abdominal pain.

A complete well-reasoned rationale must accompany any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the statement of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training. 

4.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


